Johnston, C. J.
(dissenting) : In my view the most that can be said against the verdict of the jury is that some of the’ special findings are apparently inconsistent with it. That is a ground for setting it aside but not for rendering a judgment for the defendant notwithstanding the general finding for plaintiff. By the verdict the jury determined every question in the case in favor of plaintiff outside of the facts specially found that may be inconsistent with it. The plaintiff alleged that the city was negligent not only in allowing the crosswalk to be too high but also in leaving a hole or sunken place between the crosswalk and a culvert, a space of seventeen feet towards the north, and in failing to repair the culvert- and fill the low and unsafe place. There was evidence tending to show that the depression existed in the street as well as that the walk was too high. The general verdict finds that both defects existed and contributed towards the accident, yet in the face of the general verdict defendant insists that it is entitled to judgment because there is no affirmative special finding that the east wheels of the wagon struck the walk. No special finding was returned as to the cause of the overturning of the wagon and the jury were not asked to find the specific negligence on which they based their verdict. The jury were in doubt whether the east wheels struck the walk as the wagon passed over, but defendant would be liable if the wagon was overturned and the plaintiff injured by reason of the depression in the street whether the east wheels struck the walk or not. They did find that the east wheels after rising did settle back toward the ground, but they were unable to say whether the wheels touched the walk as the wagon passed over. They were unable, too, to say that the wheels did not strike the walk, and yet defendant asks that the verdict, which finds every fact not negatived by a special finding, be ignored, as well as the special findings that the accident was not the result of the excessive speed, the abrupt turn of the wagon, or the negligence of the driver. It asks for a judgment although no *813special finding was made as to what overturned the wagon nor as to the specific negligence on which the verdict was rested. There are reasons for contending that the verdict should be set aside because of inconsistency of the general and special findings, but a judgment for the defendant should not, in my opinion, be ordered as against the verdict and findings in favor of plaintiff upon the single answer of the jury, “Don’t know,” made to a question that is not necessarily vital. .